Citation Nr: 1754759	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a headache condition, claimed as migraines. 

2.  Entitlement to service connection for joint pain, involving right shoulder, elbows, wrists, and ankles, to include as due to shots in service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1987 and from November 1988 to August 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated an appeal of the denial of service connection for sinusitis.  A January 2016 rating decision awarded service connection for allergic rhinitis with acute sinusitis and a noncompensable rating, effective June 25, 2010.  Hence, that matter is not before the Board as the benefit sought was granted in full.  

The claim of service connection for a headache condition, to include migraines, was originally adjudicated as a claim of service connection for migraines.  The record reflects the Veteran has received treatment for headaches.  To ensure that any diagnosis of a headache related condition is considered, the Board has recharacterized the issue as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Headache Condition

The Veteran contends that he has headaches related to his service.  The Veteran's service treatment records contain reports of dizziness and headaches in service, and treatment in February 1996, wherein the report denotes a potential history of migraines.  

The Veteran has contended, including in his September 2013 VA Form 9, Substantive Appeal, that he has experienced headaches regularly since his time in service.  Additionally, VA treatment records, including in August 2008 and August 2009, reflect that he reported experiencing symptoms of right and left sided headaches.

The Veteran was provided a VA headaches examination in October 2015, wherein the VA examiner stated that the Veteran did not have a current diagnosis of a headache condition and that his service treatment records are silent for treatment for headaches in service, except for once in February 1996.  The VA examiner did not provide an opinion on service connection or a supporting rationale. 

The Veteran, through his representative, submitted a written brief in October 2017 that argues the VA examination is inadequate because the examiner did not consider the Veteran's in-service treatment for a headache contained in the service treatment records or claims of continuity of symptomatology.  Further, the Veteran and his representative argued that the October 2015 VA examination was inadequate because the examiner was an Otolaryngologist (a doctor specializing in ear, nose, and throat treatment) and not a neurologist with the appropriate expertise to evaluate neurological conditions, to include migraines.  

While the Board does not agree that an Otolaryngologist is not competent to perform an examination on the Veteran's headaches, the Board does find that this examination report is inadequate for rating purposes.  The VA examiner did not discuss the Veteran's lay evidence regarding continuity of symptomatology, did not provide a nexus opinion on service connection, and did not provide a supporting rationale for the statements he did make.  Therefore, the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 


Joint Pain

The Veteran also contends that he has joint pain, in his right shoulder, elbows, wrists, and ankles.  The Veteran's service treatment records are silent for complaints of joint pain in the right shoulder, elbows, wrists and ankles.  However, the Veteran submitted internet articles discussing the connection between the military vaccination program, of which the Veteran was subject to, and potential side-effects; to include joint pain. 

Post-service VA treatment records reflect that the Veteran takes medication for multi-site joint pain.  Pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, the Veteran has never been provided with an examination to determine whether there is an underlying disability or disabilities for his claimed multi-site joint pain.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  Here, there is evidence the Veteran has multi-site joint pain and an indication of an in-service event that may have caused such pain, to include the Veteran's in-service vaccinations.  Hence, it is necessary to provide the Veteran with an examination to determine whether he has an underlying disability that causes joint pain of the right shoulder, elbows, wrists, and ankles and if so, whether any such diagnosed disability is related to his service.

The Board notes that the Veteran's headaches and joint pain are also signs or symptoms of undiagnosed illness or medically unexplained chronic multisymptom illness considered for presumptive service connection under 38 C.F.R. § 3.317 (2017), Compensation for certain disabilities occurring in Persian Gulf Veterans.  The Veteran's DD 214 indicates that the Veteran had six years of foreign service during the Persian Gulf War.  However, the record does not contain the Veteran's full service personnel records.  Thus, it is unclear from the record where he spent his six years of foreign service.  Service treatment records indicate that he was treated in Schweinfurt, Germany however, it is unclear whether his foreign service only included service in Germany.  In addition, the Veteran's military occupational specialty was as a unit supply specialist, which indicates that he may have been deployed to or taken trips in to Southwest Asia in support of the Persian Gulf War during his foreign service.  However, as his service personnel records are not of record, it is not possible for the Board to determine if 38 C.F.R. § 3.317 applies to the Veteran's claims for service connection.  Therefore, upon remand they must be obtained and associated with the Veteran's file.  

The record also reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from February 2016.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of the information and evidence required to substantiate a claim under 38 C.F.R. § 3.317.  In this notice, the AOJ should request that the Veteran specifically identify whether he ever served in Southwest Asia, the date(s), and location(s).  

2.  Take all appropriate action to obtain and associate with the claims file the Veteran's service personnel records.  

3.  Obtain and associate with the claims file VA treatment records from February 2016 to the present. 

4.  If VA attempts to obtain any outstanding records in conjunction with items 2 and 3 which are unavailable, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159.

5.  Schedule the Veteran for VA examination(s) with an examiner(s) of appropriate expertise to assess the etiology of headaches and joint pain.  The entire electronic claims file must be made available to the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner is asked to respond to the following questions:

a)  Has the Veteran had a chronic headache condition at any time during the pendency of the claim (since June 2010)? 

In responding to the above question, the examiner is asked to consider the Veteran's competent lay statements regarding experiencing headaches since service, and complaints of headaches noted in VA treatment records.

b)  If a chronic headache condition during the appeal period is diagnosed, then is it at least as likely as not (50 percent or greater probability) that any currently diagnosed headache condition is related to the Veteran's active service, to include treatment received in February 1996? 

c)  Has the Veteran had a chronic disability that causes joint pain in the right shoulder, elbows, wrists, or ankles at any time during the pendency of the claim (since June 2010)?

d)  For any disability diagnosed pursuant to c), then is it at least as likely as not (50 percent or greater probability) that such disability is related to the Veteran's active service, to include as due to in-service vaccinations? 

The examiner should review and discuss the internet articles submitted by the Veteran in September 2013 in answering question d).  

e)  If, and only if, the Veteran is found to have qualifying Persian Gulf Service pursuant to 38 C.F.R. § 3.317(a)(1)(i), then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by headaches and/or joint pain that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multi-symptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

A complete rationale must be provided for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




